Citation Nr: 0923103	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  01-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected hypertension, currently 10 percent disabling.  

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for a hiatal hernia.

4.	Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to 
November 1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions in January 2003 and January 
2004 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In October 2005, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in February 2006 for 
additional development.  

Additional evidence was submitted by the Veteran in May 2009, 
following certification of the appeal to the Board.  The 
Veteran did not provide a waiver of RO consideration of the 
evidence.  38 C.F.R. § 20.1304(c) (2008).  The additional 
evidence consists of a letter written by the Veteran and 
asserts contentions that were previously considered by the 
RO.  The evidence also includes VA medical records which were 
also previously reviewed and considered by the RO.  As the 
evidence was previous considered by the RO, a waiver is not 
required and referral to the RO for initial review is not 
required.  See 38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that hypertension was manifested by diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.

3.	The competent medical evidence of record does not show 
that the Veteran has a compensable bilateral hearing loss 
disability that was incurred in service, manifested within 
one year following service, or related to service.

4.	The competent medical evidence of record does not show 
that a hiatal hernia was incurred in service or related to 
service.  

5.	The competent medical evidence of record does not show 
that degenerative disc disease of the cervical spine was 
incurred in service, manifested within one year after 
service, or is related to an injury in service.


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for service-
connected hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2008).

2.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1131, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.	A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.	A cervical spine disability with degenerative disc disease 
was not incurred in or aggravated by service; nor may it be 
presumed to be incurred therein.  38 U.S.C.A. §§ 1131, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2002 that 
addressed the notice elements pertaining to his claim for an 
increased evaluation for hypertension and the claims for 
service connection for hearing loss and hiatal hernia.  In 
August 2003, a letter was sent regarding his claim for 
service connection for a cervical spine disability.  Another 
VCAA letter was sent in February 2005 which addressed the 
service connection claims.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
July 2006, the Veteran was also provided with notice of the 
provisions as set forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, regarding the claim for an increased evaluation 
for hypertension, the Board is aware of requirements set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the July 2002 letter does not contain the level 
of specificity set forth in Vazquez-Flores.  However, the 
Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in December 2002 and March 
2005.  The Veteran indicated that he did not have any 
complications secondary to his hypertension.  This statement 
indicated awareness on the part of the Veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  Significantly, the Court in 
Vazquez- Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the 
January 2003 RO decision includes a discussion of the rating 
criteria utilized in the present case, and this criteria was 
set forth in further detail in the March 2004 Statement of 
the Case, including the specific applicable diagnostic code.  
The Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decisions, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the issues by way of a supplemental statement of the case 
issued in March 2009, after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Additionally, any timing error regarding Dingess was harmless 
as the Board concludes herein that an increased evaluation is 
not warranted at any point during the appeal period, the 
question of an effective date is rendered moot.  
Additionally, given that service connection is being denied, 
no rating or effective date will be assigned with respect to 
the claimed conditions.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in November 2003, August 2006, September 2006 and November 
2006.  The Board finds that the RO complied with its February 
2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



INCREASED EVALUATION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the Veteran was initially granted service connection and 
assigned a 10 percent in November 1999.  

The Veteran is currently evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 which provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Under this code, an increased, 20 percent 
evaluation is awarded for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

In this case, the Board finds that an increased evaluation is 
not warranted.  In the VA Compensation and Pension 
examination in August 2006, the blood pressure reading were 
162/96, 160/98 and 164/98.  The VA treatment records also do 
not show that the Veteran's diastolic pressure was 
predominantly 110 or more or systolic pressure was 
predominantly 200 or more.  Therefore, the Board finds that 
an increased evaluation is not warranted under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

Additionally, the Board notes that the medical evidence of 
record does not show that the Veteran's hypertension was due 
to aortic insufficiency, hyperthyroidism, hypertensive heart 
disease or another type of heart disorder.  As such, a 
separate or increased evaluation is not warranted for these 
conditions.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Notes (2) and (3).  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran, 
in fact indicated that he did not have any complications 
secondary to his hypertension.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis or an organic disease of 
the nervous system (sensorineural hearing loss) manifests to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board acknowledges that the Veteran's original claims 
folder was lost and service treatment records continue to be 
missing.  As such the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  



Hearing Loss

In this case, the Veteran asserts that he has bilateral 
hearing loss that is related to service.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz is 40 decibels or greater; or when the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board reviewed the May 1999 in-service audiological 
examination.  The pure tone thresholds and the speech 
recognition scores do not show a compensable disability under 
VA regulations.  The Veteran was diagnosed with normal 
hearing sensitivity with excellent word-recognitions scores 
for each ear.  

In a September 2006 VA Compensation and Pension Audiology 
Examination, the examiner reviewed the claims file and 
examined the Veteran.  The auditory thresholds were 15 
decibels at 500, 2,000, and 3,000 Hertz and 15 decibels at 
4,000 Hertz in each ear.  Speech recognition was 94 percent 
in the right ear and 96 percent in the left ear.  The 
examiner found that the Veteran's hearing loss was within 
normal limits.  The examiner also noted that hearing tests 
when the Veteran separated from service showed normal 
hearing.  The examiner concluded that the Veteran did not 
have a service connected bilateral hearing loss disability.  

As the Veteran did not have a hearing loss disability at 
separation and the VA examination showed that the Veteran's 
puretone threshold values and the speech recognition scores 
for the right and left ear do not meet the criteria for a 
hearing loss disability for VA purposes as set forth in 38 
C.F.R. § 3.385, service connected is not warranted.  The 
Veteran's hearing impairment does not meet the requirements 
under VA regulations to be considered a compensated 
disability.  See 38 C.F.R. § 3.385. Additionally, as the 
auditory thresholds do not meet the regulatory requirements 
for compensation, the Veteran is also not entitled to 
presumptive service connection because the hearing loss had 
not manifested to a compensable degree.  The VA examiner also 
reviewed the claims file and opined that the Veteran's 
hearing loss was not related to service because the 
separation examination showed normal hearing.

The Board has considered the contentions of the Veteran that 
he has hearing loss that is related to service; however, the 
Veteran has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the Veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of a 
disability.  Id.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss because the Veteran's hearing loss does not meet 
the regulatory threshold to be considered disabling and the 
medical evidence does not link the Veteran's hearing loss to 
noise exposure in service.  Therefore, the benefit-of-the- 
doubt rule does not apply and the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Hiatal Hernia

The Board reviewed the available service treatment records 
and there is no indication of treatment for or a diagnosis of 
hernia in service.  

In an August 2006 VA Compensation and Pension Examination, 
the examiner examined the Veteran and found that he was 
diagnosed with a hiatal hernia in 2003.  In a September 2007 
addendum to the VA examination, the examiner noted that the 
Veteran reported that his symptoms began in service, however 
could not find any objective evidence that supported this 
assertion.  Based on the Veteran's report, the examiner could 
not opine that that the hiatal hernia was related to service.  

The Board acknowledges that the complete service treatment 
records are not available.  However, a hernia was also not 
diagnosed or mentioned in a May 1999 General Medical 
Examination.  The Veteran was examined for stomach irritation 
and the Veteran was found to have transient gastritis that 
may have been related to dietary problems.  Based on the lack 
of medical evidence of a hernia in service and the lack of a 
nexus between the current hernia and service, service 
connection is not warranted.  The Board acknowledges that the 
Veteran reported that symptoms began in service; however, in 
May 1999 there is no indication of a hernia.  A hernia was 
not diagnosed until 2003, several years later.  Even 
affording the Veteran the benefit of the doubt, the evidence 
does not support his assertion because the in-service stomach 
irritation was attributed to another condition besides a 
hernia. 

Therefore, the Board finds that the competent medical 
evidence of record does not show that his current hiatal 
hernia is related to service.  The Board has considered the 
Veteran's contention that a relationship exists between his 
hernia and in-service symptoms, however, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Furthermore, the 
May 1999 examination does not support the Veteran's 
assertion.  The in-service stomach irritation was attributed 
to gastritis and dietary problems.  

In sum, the evidence of record does not show that his current 
diagnosis of a hiatal hernia is related to symptoms in 
service or an injury in service.  The Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim and service connection for a hiatal hernia must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Cervical Spine Degenerative Disc Disease

The service treatment records reveal that the Veteran sought 
treatment for neck and shoulder blade pain in April 1988.  He 
also sought treatment for neck pain in November 1990 and 
December 1990.  He was diagnosed with muscle strain.  Also in 
1991, the Veteran complained of neck pain for 6 days.  He was 
diagnosed with possible muscle strain.  

In a May 1999 General Medical Examination, the Veteran 
reported an injury to his upper back.  The VA examiner noted 
that the Veteran's neck had full range of motion.  The 
examiner found no disease of the upper back.  

In a November 2003 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran provided the examiner with his recited 
history and select service treatment records.  He described 
pain and injury to his neck in service.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
cervical spine.  The examiner opined that it was less likely 
than not that the Veteran had a service-connected problem 
with his cervical spine.  The Veteran did not describe 
typical symptoms of T7-T1 root compression and generalized 
neck pain was probably not a typical sign of the root 
compression.  The examiner suggested that a neurologist 
review the MRI and examine the Veteran.  

In a November 2006 VA Compensation and Pension Examination 
for neurological disorders, the examiner thoroughly reviewed 
the claims file.  The examiner noted the service records, 
prior medical records, images, the Veterans recited history, 
and also examined the Veteran.  The examiner found that the 
Veteran more likely than not suffered from degenerative 
intervertebral disc disease at multiple levels.  The examiner 
found that these changes occurred in 100 percent of people 
who live long enough and in a very large number of people 
beginning in their late teens.  The examiner noted that most 
men in their 40s are likely to have changes similar to the 
Veteran's without other abnormalities.  He had minor bony 
changes consistent with evolving degenerative disc disease.  
The examiner concluded that these changes were not the result 
of an injury because an injury produced effects instantly.  
The examiner noted that the effects were localized and after 
several years have gone by, as is the case with the Veteran, 
focal radiological changes were ordinarily seen.  The 
examiner found that the evidence of degenerative disc disease 
of the cervical spine was the result of involutional change 
and not injury.  The examiner concluded that the disability 
was in existence independently of service.  The examiner 
concluded that the Veteran's degenerative disc disease was 
not as likely as not the result of activities related to 
service.  

The Board also reviewed the private and VA medical records 
which show neck pain and degenerative changes in the cervical 
spine.  These records, however, do not provide an opinion as 
to the etiology of the disability.  

The Board finds that service connection for a cervical spine 
disability is not warranted.  Although there are service 
treatment records of neck pain in service and there is also 
evidence of a current disability, the competent medical 
evidence of record does not provide that the Veteran's 
current neck disability is related to service.  The Board 
notes that the medical evidence of record does not show 
symptoms of or a diagnosis of degenerative changes in the 
neck within one year of separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 
3.307, 3.309.  

Furthermore, no doctor, private or VA, has provided an 
opinion linking the current degenerative disease in the 
cervical spine to the neck pain in service.  There is no 
opinion of record showing that his neck disability is related 
to any remote incident in service.  Without competent medical 
evidence linking the Veteran's disability to service, service 
connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his neck disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence of record does not show that an injury 
in-service caused the current neck disability.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for service connection for a neck disability 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased evaluation for service-connected 
hypertension, currently 10 percent disabling is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for a hiatal hernia is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


